DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 uses both transitional phrases “comprises” and “consists of”.  For purposes of compact prosecution it will be examined as comprising.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-15 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyerbroker et al (2014, Adv. Mater., 26, 3328-3332).
With regards to claim 1, Meyerbroker teaches a thin membraned (page 3328) that is formed by applying a hydrogel precursor film containing an epoxy terminated PEG (reading on the cross-linking agent as defined in the specification and dependent claims) on a sacrificial layer (substrate) followed by chemical crosslinking of the terminal groups, allowing the PEG layer to be separated easily from a silicone support and transferring onto a grid (page 3328).  Meyerbroker teaches the thickness of the film to be less than 15 nm (page 3328) (reading on a nanomembrane).
With regards to claim 2, Meyerbroker teaches the materials to be biorepulsive (page 3328).
With regards to claim 4, Meyerbroker teaches the thickness of the film to be less than 15 nm (page 3328).
With regards to claims 5, 6, and 22, Meyerbroker teaches the crosslinking agent to be a polymerization cross-linking agent (page 3328).
With regards to claim 7, Meyerbroker teaches the cross-linking agent to be the following compound:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(page 3329) (reading on a diglycidyl ether).
With regards to claims 9 and 10, Meyerbroker teaches the second substrate to have holes (page 3329 figure 1).
With regards to claim 11, Meyerbroker teaches the second substrate to be a TEM (page 3329).
With regards to claim 12, Meyerbroker teaches the second substrate to silicone materials (page 3331).
With regards to claim 13, Meyerbroker teaches the process to form a PEG hydrogel polymer network (page 3329).
With regards to claim 14, Meyerbroker teaches the membrane to have holes that are 282 nm (page 3330).
With regards to claim 15, Meyerbroker teaches the membrane to be used for a TEM mesh (reading on grid) (page 3331).

Claims 1-15 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terfort et al (EP 3050620).
With regards to claims 1 and 15, Terfort teaches functionalized nanomembranes (abstract) that has a biorepulsive layer (abstract) that is formed by applying to a layer, crosslinking the composition (0049) wherein the functionalized nanomembranes are transferred onto TEM grids (0052).
With regards to claims 2 and 3, Terfort teaches the layer to be a biorepulsive hydrogel (0006) that includes polyglycerol (PG) (0028).
With regards to claim 4, Terfort teaches the membrane to have a thickness of 0.5 to 4nm (0024).
With regards to claims 5-8 and 22-23, Terfort teaches the composition to include oligoethyleneglycol (OEG) units (reading on the bifunctional cross-linking agent)  (0006).
With regards to claims 9-11 and 14, Terfort teaches the second substrate to be a TEM grid (0002) which is known in the art to be a mesh with holes.
With regards to claim 12, Terfort teaches the membrane to include silicon (0019).
With regards to claim 13, Terfort teaches the composition to make a functionalized nanomembrane (title).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763